DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/21 has been entered.

Response to Arguments
The amendments filed 12/17/21 have been entered. The amendments have overcome the previously presented 112(b) rejection(s) presented in the Office Action dated 6/28/21. 

The amendments have necessitated the new grounds of rejection presented below. The independent claim is rejected under overlapping rejections first over Rioufol (US 20100089141 A1), in view of Pribnow (US 20070158064 A1) and additionally over Rioufol (US 20100089141 A1), in view of Williams (US 6497279 B1). 

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  	
Claim 7 recites, in part, “arranged parallel to the inflow channel”. To ensure grammatical consistency, the examiner recommends writing the limitation as “arranged parallel to the longitudinal direction of the inflow channel”. This is similar to the manner in which similar claims 5-6 have been recited.
Claim 9 recites “the fluid flow”. Elsewhere this same element has been recited as “the fluid” (see e.g. claim 1 and claim 9). This was first introduced in parent claim 1 as “a fluid flowing […]”. The examiner recommends the use of a consistent nomenclature for what appears to be the same claim element. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 10 recites “a change in shape or thermal conductivity of an interface between the medium and the fluid”. Claim 10 depends from claim 1 which indicates that the apparatus is “for determining properties of a fluid flowing [….]” In other words, the preamble of claim 1 directs the invention to an apparatus with the intended use with “a fluid”. However claim 10 appears to require the fluid (such there is a change in shape or thermal conductivity between the medium and the fluid). It is unclear if the apparatus of claim 10 requires the fluid, particularly when considered in light of the preamble of claim 1, which suggests that the apparatus is merely intended to be used with fluid (to determine its properties). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioufol (US 20100089141 A1), in view of Pribnow (US 20070158064 A1).

Regarding claim 1, Rioufol teaches an apparatus for determining properties of a fluid flowing into a pipe in a well (Fig 2, pipe 40 is within a wellbore 30 defined by the opening in the formation 60; there is a measuring apparatus 400 to determine fluid properties. Flow of fluid seen/suggested by arrows), the apparatus comprising: 
an inflow channel arranged along an outside of the pipe (Fig 2, annular space between the casing of wellbore 30 described in Para 0024 and the pipe 40) and having a first opening in fluid connection with an outside of the pipe (Fig 2, perforations through casing 252 is external to pipe 40) and a second, radial opening in fluid connection with an inside of the pipe (Fig 2, openings 500; Para 0046, “the fluid flow may flow through a flow control valve 500 before entering into the main production tubing 40”) so that said inflow channel provides a path between the first opening and the second opening from the outside of the pipe to the inside of the pipe, wherein the inflow channel is configured to allow the fluid to flow from the outside of the pipe through the first opening and to the second opening, and then through the second opening to the inside of the pipe (Fig 2, as shown in the figure with the fluid flow paths, the inflow channel as defined allows the fluid to flow from the first opening 252 to the second radial openings 500). 
 Rioufol is silent on a temperature sensor and heater with the recited configuration. 
Pribnow teaches a heater arranged to heat at least part of the fluid in the inflow channel (Fig 3-4, heater 15, Para 0039, “metal rod 15 or core is used to conduct a current, usually AC, which generates heat by ohmic dissipation.” As a modification to Rioufol’s temperature sensor at 400 in Fig 5, this would heat the fluid in the inflow channel as the heating of fluid in the inflow channel is integral to the operation of the temperature sensing system of Pribnow see e.g. Para 0056);
a temperature sensor arranged to measure a temperature of the fluid in the inflow channel (Fig 3-4, optical fiber 1, Para 0035, “an optical fiber 1 that is the sensing element”. Para 0038, this optical fiber is used to determine temperature. As a modification to Rioufol’s temperature sensor at 400 in Fig 5, this would measure temperature of the fluid in the inflow channel); 
wherein the heater is an electric heating cable (Para 0039, “metal rod 15 or core is used to conduct a current, usually AC, which generates heat by ohmic dissipation”) having a longitudinal axis along a length of the cable, and the longitudinal axis is arranged parallel to a longitudinal direction of the inflow channel (Fig 3, the heater 15, within assembly 13, is deployed from the surface of the well into the wellbore and run along a longitudinal axis of the well. As a modification to Rioufol’s temperature sensor at 400 in Fig 5 within the inflow channel as defined, this, would run along the longitudinal axis of the inflow channel). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rioufol by having a temperature sensor and heater with the recited configuration as disclosed by Pribnow because it would allow for “determining the inflow profile along at least a substantial part of the length of a fluid inflow region of a well in a more accurate manner than the known methods” (Para 0008).  

Regarding claim 2, Rioufol as modified further teaches wherein the heater is arranged to heat one or more sections of fluid in the inflow channel for a predetermined time period (Para 0056-0057 of Pribnow, step 3, “Heat the well at a specified power input and obtain a steady-state temperature profile”, step 5 “Turn off the heater”; the heater, specifically metal cable 15 of assembly 13 is used to heat fluid in the inflow channel as modified. This is selectively done and thus the heater is capable of heating at least one portion/section of the fluid in the inflow channel for a pre-determined period of time. The examiner additionally notes that the claim in question is an apparatus claim see MPEP 2114(II).).  

Regarding claim 5, Rioufol as modified further teaches wherein the temperature sensor is arranged to measure the temperature at a plurality of locations in a direction parallel to the longitudinal direction of the inflow channel (Fig 5, Para 0060 of Pribnow, as seen there is a distribution of temperature as a function of depth. This depth corresponds to the longitudinal direction of the inflow channel as a modification to Rioufol. Additionally Fig 3-4 of Pribnow, optical fiber 1, is seen as running along the longitudinal axis of the well system/inflow channel as a modification to Rioufol).  

Regarding claim 6, Rioufol as modified further teaches wherein the temperature sensor comprises one or more fibre optic cables arranged parallel to the longitudinal direction of the inflow channel (Fig 3-4 of Pribnow, optical fiber 1, is seen as running along the longitudinal axis of the well system/inflow channel as a modification to Rioufol. Para 0035, “an optical fiber 1 that is the sensing element”. As a modification to Rioufol’s temperature sensor at 400 in Fig 5 within the inflow channel as defined, this, would run parallel to the channel, as the channel is similarly longitudinally oriented).  

Regarding claim 8, Rioufol as modified further teaches wherein the heater and the temperature sensor are embedded within a medium (Fig 4, Para 0039 of Pribnow, “an insulant 16, usually in powder form, that is a good electrical insulator and a reasonable thermal conductor.” Insulant 16 surrounds heating cable 15 and optical fiber 1).  

Regarding claim 9, Rioufol as modified further teaches wherein said medium is arranged adjacent to the fluid flow such that a thermal boundary layer is created at an interface between the medium and the fluid when the heater is switched on during use (Fig 4, Para 0039 and 0045, an insulant 16 is “a reasonable thermal conductor” which extends to sheath 14 and “sheath 14 material will be in contact with formation fluids”; there for the medium is adjacent to the well fluid and in heating that fluid creates a thermal boundary layer at their interface).  

Regarding claim 10, Rioufol as modified further teaches a change in shape or thermal conductivity of an interface between the medium and the fluid (Fig 4, Para 0039 and 0045, an insulant 16 is “a reasonable thermal conductor” which extends to sheath 14 and “sheath 14 material will be in contact with formation fluids”. There is an interface resulting from at least a different thermal conductivity that insulator 16, which may be the materials described in Para 0048, and the fluid such as oil and water, see Para 0067).

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Rioufol (US 20100089141 A1), in view of Williams (US 6497279 B1).

Regarding claim 1, Rioufol teaches an apparatus for determining properties of a fluid flowing into a pipe in a well (Fig 2, pipe 40 is within a wellbore 30 defined by the opening in the formation 60; there is a measuring apparatus 400 to determine fluid properties), the apparatus comprising: 
an inflow channel arranged along an outside of the pipe (Fig 2, annular space between the casing of wellbore 30 described in Para 0024 and the pipe 40) and having a first opening in fluid connection with an outside of the pipe (Fig 2, perforations through casing 252 is external to pipe 40) and a second, radial opening in fluid connection with an inside of the pipe (Fig 2, openings 500; Para 0046, “the fluid flow may flow through a flow control valve 500 before entering into the main production tubing 40”) so that said inflow channel provides a path between the first opening and the second opening from the outside of the pipe to the inside of the pipe, wherein the inflow channel is configured to allow the fluid to flow from the outside of the pipe through the first opening and to the second opening, and then through the second opening to the inside of the pipe (Fig 2, as shown in the figure with the fluid flow paths, the inflow channel as defined allows the fluid to flow from the first opening 252 to the second radial openings 500). 
While Riouful teaches a temperature sensor arranged to measure a temperature of the fluid in the inflow channel (Fig 6, Fig 5, inflow channel/annular region has a measuring section 400 with sensor 420 in Fig 5. Para 0037, 0044, these sensors may be temperature sensors 420); Rioufol is silent on a temperature sensor and heater with the recited configuration. 
a heater arranged to heat at least part of the fluid in the inflow channel (Fig 1A, Column 2, lines 44-47, “a heater cable 20 that carries electrical current and is used as a source of heat by means of uniformly dispersed resistive elements”. As a modification to Rioufol’s temperature sensor at 400 in Fig 5, this would heat the fluid in the inflow channel as the heating of fluid in the inflow channel is integral to the operation of the temperature sensing system of Williams see e.g. the Abstract), 
(Fig 1A, optical fibers 30a and 30b, Column 2, lines 49-52, “a pair of fibers 30a, 30b for carrying optical signals down the borehole and back up the borehole and for measuring temperature at spaced locations along the fibers”. As a modification to Rioufol’s temperature sensor at 400 in Fig 5, this would measure temperature of the fluid in the inflow channel), 
wherein the heater is an electric heating cable having a longitudinal axis along a length of the cable, and the longitudinal axis is arranged parallel to a longitudinal direction of the inflow channel  (Fig 1A, Column 2, lines 44-47, “a heater cable 20 that carries electrical current and is used as a source of heat by means of uniformly dispersed resistive elements”. As seen in Fig 2, the heater cable is deployed from the surface of the well into the wellbore and run along a longitudinal axis of the well. As a modification to Rioufol’s temperature sensor at 400 in Fig 5 within the inflow channel as defined, this, would run along the longitudinal axis of the channel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rioufol by having a temperature sensor and heater with the recited configuration as disclosed by Williams because it would allow for “determining the flow of formation fluid into the wellbore and to control the operation of the heater cables for optimum operations” (Column 1, lines 12-14).  

(Fig 1A of Williams, optical fibers 30a and 30b, Column 2, lines 49-52, “a pair of fibers 30a, 30b for carrying optical signals down the borehole and back up the borehole and for measuring temperature at spaced locations along the fibers”, i.e. there are more than one cables. As seen in Fig 2, the optical cables are deployed from the surface of the well into the wellbore and run along a longitudinal axis of the well. As a modification to Rioufol’s temperature sensor at 400 in Fig 5 within the inflow channel as defined, this, would run parallel to the channel, as the channel is similarly longitudinally oriented).  

Regarding claim 7, Rioufol as modified further teaches wherein the temperature sensor comprises two or more fibre optic cables arranged parallel to the inflow channel (Fig 1A of Williams, optical fibers 30a and 30b, Column 2, lines 49-52, “a pair of fibers 30a, 30b for carrying optical signals down the borehole and back up the borehole and for measuring temperature at spaced locations along the fibers”, i.e. there are at least two cables. As seen in Fig 2, the optical cables are deployed from the surface of the well into the wellbore and run along a longitudinal axis of the well. As a modification to Rioufol’s temperature sensor at 400 in Fig 5 within the inflow channel as defined, this, would run parallel to the channel, as the channel is similarly longitudinally oriented).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 











/THEODORE N YAO/Examiner, Art Unit 3676